                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

JOHN CORDOVA,

      Plaintiff,

vs.                                           No. 1:19-cv-00377-RB/KRS

LEA COUNTY DETENTION CENTER,
LEA COUNTY, WARDEN RUBEN
QUINTANA, in his individual capacity,
JOHN/JANE DOE CHIEF OF SECURITY
FOR LEA COUNTY DETENTION CENTER in
his/her individual capacity, LIEUTENTANT
JOHEL MALDONADO in his individual
capacity, OFFICER JOE PORTILLO in his
individual capacity, OFFICER ERIC BLAND in his
individual capacity, and OFFICER DILLON PHIPPS
in his individual capacity,

      Defendants.

        ORDER GRANTING STIPULATED MOTION TO EXTEND DEADLINE
          TO DISCLOSE DEFENDANTS’ NEUROPSYCHOLOGY EXPERT

      The Court, having read the Stipulated Motion to Extend Deadline to Disclose

Defendants’ Neuropsychology Expert (Doc. 57), and being otherwise fully informed,

hereby GRANTS the Stipulated Motion to Extend Deadline to Disclose Defendants’

Neuropsychology Expert and ORDERS that Defendants’ deadline to disclose

defendants’ neuropsychology expert is April 17, 2020.



                                       ______________________________
                                       KEVIN R. SWEAZEA
                                       UNITED STATES MAGISTRATE JUDGE




                                          1
